LHSK, J.,
dissenting.
The defendant had a duty to exercise ordinary care towards its business invitee, the plaintiff. The *630defendant’s employee was operating a machine capable of causing serious injury to a person with whom it might come in contact. He chose to stand on the machine in a position from which his view ahead was obstructed to the extent that he was unable to see the plaintiff. Because he could not see the plaintiff he ran the machine into him and seriously injured him. I think that this was negligence as a matter of law: Dormaier v. Jesse, 237 Or 578, 391 P2d 645, this day decided. I would reverse the judgment for a new trial.